SHARPE, J.
By this bill complainant seeks an injunction against the enforcement of a judgment recovered against him by the defendant in an action on certain promissory notes made by complainant jointly with A. C. Bradford and Georgia Bradford. The ground alleged as raising a right to relief is that complainant’s obligation on the notes was that of a surety for the Brad-fords, and that defendant having further security for *329the notes in form of a landlord’s lien on furniture of the .Bradfords voluntarily surrendered the same without complainant’s consent and to his prejudice, which fact, without lack of diligence on his part, first came to his knowledge after the judgment was rendered.
From the evidence it appears the notes were given in consideration of a lease evidenced by writing and made by defendant to complainant and the Brad-fords jointly upon certain premises described in the lease as a storehouse. The leasing contract as well as the notes are signed by the complainant and the Brad-fords, and in neither of those instruments is there anything to indicate that they did not derive therefrom equal rights under the lease or that they are not each bound as principals for the payment of the rental notes. The testimony also shows that defendant in letting the premises dealt with complainant not as a surety but as a lessee; and assuming that, as such, he was a joint recipient of the consideration for which the notes were given the conclusion follows that as between him and defendant complainant was a principal on the notes, whatever may have been the relation in which he stood to the Bradfords.-Owen v. McGehee, 61 Ala. 440; Bragg v. Patterson, 85 Ala. 233.
The essential averment of suretyship has not been proved and this consideration without regard to others that have been offered in defense necessitates an affirmance of the decree.
Affirmed.